The infant plaintiff came in contact with a live wire strung eighteen feet above the ground in the defendant’s privately-owned freight yard, his contact with the wire resulting from Ms going to the top of a freight car, which was over fourteen feet from the ground, and on top of wMch freight car was the body of another boy who was admittedly a trespasser and who had been hurt by the wire; the claim of the infant plaintiff being that he was engaged in a “ rescue ” of the first injured boy. The trial court dismissed the complaint at the close of the plaintiffs’ case. Judgment unanimously affirmed, with costs, tMs court being of opimon that no negligence on the part of the defendant was established. Present Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ.